Title: To James Madison from Timothy Alden, [ca. 9 January 1824]
From: Alden, Timothy
To: Madison, James


        
          Sir,
          [ca. 9 January 1824]
        
        At a meeting of the Trustees of Alleghany College, held in the borough of Meadville, on the 9th. of January, 1824, the following Preamble and Resolution were adopted.
        “Cherishing all due respect for those illustrious Citizens of the United States, who have successively filled the highest office in the gift of their country and who are still spared to witness the rising glory of this western world; and, believing it will afford them gratification, to learn, that a Collegiate Institution, in Western Pennsylvania, which was commenced in 1815, has so experienced the smiles of Divine Providence, during the short period of its existence, as to have obtained, through the magnanimous bequests of the late Hon. James Winthrop, LL.D. and of the Rev. William Bentley, D.D. and the donation of Isaiah Thomas, Esq. LL.D. President of the American Antiquarian Society and of many other generous benefactors, a Library, valuable for the number of volumes it contains, but much more so from their intrinsic worth
        “Resolved that a copy of the Catalogue of the Library of Alleghany College be forwarded to
        
          
            Their Excellencies,
          
          
            John Adams, late President,
          
          
            Thomas Jefferson, late President,
          
          
            James Madison, late President, and
          
          
            James Monroe, President of the U. S. A.”
          
        
        True copy from the Records of the College.
        
          Timothy Alden, Sec. Board of      Trus. and Pres. Fac. Arts of All. Coll.
        
      